ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 16-20 in the reply filed on 5/05/2021 is acknowledged.
This application is in condition for allowance except for the presence of claims 9-15 and 21-24 directed to an invention (Group II) non-elected without traverse.  Accordingly, claims 9-15 and 21-24 been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
For claim 1, the limitation “the CAN bus” is changed to --a CAN bus--.
Allowable Subject Matter
Claims 1-8 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As closest reference for claim 1, CHEDDAD et al. (US 20110311042 A1) discloses a self-adaptive multiresolution digital plate (SAMDP) encoder (i.e. encryption system), the SAMDP encoder comprising:
wherein an 2D image data set (i.e. two-dimensional input data) comprises an image file defined in a multi-dimensional colour space, and wherein the step of generating an encrypted 2D image data set comprises: 

combining the encrypted colour space data sets to form the encrypted 2D image data set.
CHEDDAD fails to disclose:
a controller area network (CAN) bus reader configured to receive vehicle data regarding an operational state of the vehicle via a CAN bus; and 
a binary two-dimensional (2D) code encoder configured to calculate one or more parameters using the vehicle data and to encode at least one of the one or more parameters as part of a set of messages represented by respective 2D binary-encoded patterns, 
wherein each one of the set of 2D binary-encoded patterns represents a separately encoded message including one or more of the one or more parameters, and 
wherein the binary 2D code encoder is further configured to encode each one of the set of 2D binary-encoded patterns in accordance with a different visible wavelength such to form a single composite multispectral 2D binary-encoded pattern when the set of 2D binary-encoded patterns is concurrently displayed.  
As for claim 16, given the similarity in claim limitations, the same reasoning applies as for claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/
Primary Examiner, Art Unit 2683                                                                                                                                                                                         7/30/2021